Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the application filed on 06/19/2020.
	Claims 15-23 have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 are rejected under 35 USC 103 as being unpatentable over Kim (“Korthalsella Japonica Alleviates the Dermal and Epidermal Hyperplasia in a Contact Dermatitis Mice Model,” Inflammation Research 64:S179 (August 2015), Springer Basel, Switzerland (see abstract of XP-X002789637) pages 1-2) in view of Lim et al. (“Sceptridium ternatum attenuates allergic contact dermatitis-like skin lesions by inhibiting T helper 2-type immune responses and inflammatory responses in a mouse model”, Journal of Dermatological Science, Volume 79, Issue 3, September 2015, pages 288-297, see article pages 1-4), Baek et al. (KR 2013099610A, DWPI Abstract) .
A method for alleviating skin inflammation caused from yellow dust or fine particulate and wherein the skin inflammation is contact dermatitis comprising applying to the skin of a subject a composition comprising Korthalsella japonica extract, Sceptridum ternatum extract (or Botrychium ternatum extract) and Citrus sunki peel extract is claimed. 
Kim teaches a composition for the intended purpose of treating skin inflammation and wherein the skin inflammation is contact dermatitis of a subject which comprise or may comprise Korthalsella jonica extract [Please note that a Korthalsella jonica extracted with the same claimed aqueous solvents such as an alcohol (i.e. ethanol) in the same manner as disclosed in Applicant's originally filed specification on page 10, would provide a Korthalsella jonica extract containing the claimed active ingredient/compounds therein such as claimed in claim 17 of the claimed invention)  (see entire document/abstract including pages 1-2).  Kim, however, does not teach the further inclusion of a Sceptridum ternatum extract (or Botrychium ternatum extract) and a Citrus sunki peel extract therein.  
Lim beneficially teaches a composition for the intended purpose of treating skin inflammation and wherein the skin inflammation is contact dermatitis of a subject which comprise or may comprise Sceptridium ternatum extract [Please note that a Sceptridium tenatum extracted with the same claimed aqueous solvents such as an alcohol (i.e. ethanol) in the same manner as disclosed in Applicant's originally filed specification on page 10, would provide a Sceptridium ternatum extract containing the claimed active 
Baek beneficially teaches a composition for the intended purpose of treating skin inflammation and wherein the skin inflammation is contact dermatitis of a subject which comprise or may comprise Botrychium ternatum extract (see entire document/abstract including pages 1-4). 
Shin beneficially teaches a composition for the intended purpose of treating inflammation by reducing the production of cytokines and/or inhibiting the production of Nitric Oxide (NO) (as claimed in claims 20-21 of the claimed invention) in a subject which comprise or may comprise Citrus sunki peel extract (the cited reference’s extract also contains the claimed nobiletin or tangeretin therein) [Also Please note that a Citrus sunki peel extract with the same claimed aqueous solvents such as an alcohol (i.e. ethanol) in the same manner as disclosed in Applicant's originally filed specification on page 10, would provide a Citrus sunki peel extract containing the claimed active ingredient/compounds therein such as claimed in claim 17 of the claimed invention) (see entire document including pages 1235-1241). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition by further including a Sceptridum ternatum extract (or Botrychium ternatum extract) and a Citrus sunki peel extract within the composition as taught by Kim, as well as to administer such composition for the same purpose to treat skin inflammation and wherein the skin inflammation is contact dermatitis of a subject.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat in vivo functional effects (i.e. the functional effect of the benefit of claims 1 and 18-21 such as the skin inflammation caused by yellow dust or fine particulate and/or reducing the production of cytokines and/or inhibiting the production of Nitric Oxide (NO)) would be intrinsic upon the administration of the same combination of ingredients to treat skin inflammation and wherein the skin inflammation is contact dermatitis of a subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition and how the composition is to be effectively administered) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655